Citation Nr: 0629772	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.   Entitlement to an effective date prior to July 18, 2002, 
for a grant of service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for sarcoidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from August 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).  In those decisions, the RO 
granted service connection for type II diabetes mellitus due 
to herbicide exposure, effective July 18, 2002, and denied 
service connection for sarcoidosis.  

The veteran requested a Board hearing in December 2003; he 
subsequently withdrew this request in January 2004.

The issue of entitlement to service connection for 
sarcoidosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
type II diabetes mellitus was received on July 18, 2002; 
there were no communications received prior to this time.

2. The RO established service connection for type II diabetes 
mellitus, effective July 18, 2002, the date of receipt of 
claim.


CONCLUSION OF LAW

The criteria for an effective earlier than July 18, 2002 for 
a grant of service connection for type II diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.114(a)(1), 3.155(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
October 2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, and asked him to provide 
any evidence that pertains to his claim.  The letter informed 
the veteran of evidence VA would reasonably seek to obtain 
and information and evidence for which he was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
October 2002 letter addressed the veteran's original 
application for service connection.  Service connection was 
granted in August 2003.  Thus, the veteran's claim had been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for an earlier effective 
date.  Failure to comply with the notice requirements of the 
VCAA is not prejudicial if, based on the facts alleged, no 
entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  Further, the United States Court of Appeals 
for Veterans Claims (CAVC) has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
a failure to provide VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  Because the Board has determined that the 
veteran is not entitled to an earlier effective date for 
service connection as a matter of law, the VCAA notice 
requirements do not apply to this case.

VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.


B.  Law and Analysis

The effective date of an evaluation and award for presumptive 
service connection will be the date the entitlement arose, if 
the claim is received within one year after separation from 
active duty; otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).  
A "claim" is defined as a formal or informal communication, 
in writing, requesting a determination of entitlement, or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2005).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155(a) (2005).  

There are no documents on record filed prior to the July 18, 
2002 application for compensation and pension.  Thus, there 
is no dispute as to the date of application for service 
connection.  The veteran was separated from active duty in 
September 1968.  A claim for compensation was not received 
within one year of separation.  Therefore, the effective date 
for service connection would be the later of the date of 
receipt of claim or the date entitlement arose.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).

In his notice of disagreement, the veteran argues than an 
effective date in 2001 is warranted for the establishment of 
service connection for diabetes mellitus because, essentially 
(i.e. from what the Board can gather), Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
was added that year to the list of diseases contained in 
38 C.F.R. § 3.309(e) for which service connection may be 
established on a presumptive (Agent Orange) basis.  See 66 
Fed. Reg. 23166, 23,168 (2001) (May 8, 2001, effective on 
July 9, 2001)

In this regard, it is noted that generally, where 
compensation is awarded pursuant to a liberalizing law, 
retroactive payments (based on the circumstances of the case) 
are warranted if the evidence shows that the veteran met all 
of the eligibility criteria for the benefit on the effective 
of the liberalizing law.  See 38 C.F.R. § 3.114(a) (2006).  
In this case, the first diagnosis of type II diabetes 
mellitus on record was on May 31, 2002, and as such, this 
regulation is not applicable.  

That said, although the veteran was diagnosed prior to July 
18, 2002, the effective date of service connection is 
determined by the date he filed his original claim with VA, 
and not the date entitlement arose.  38 C.F.R. § 3.400.  
Therefore, the claim for an earlier effective date of award 
must be denied as a matter of law.


ORDER

The claim of entitlement to an effective date prior to July 
17, 2002 for the award of service connection for type II 
diabetes mellitus is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See id.  

The Board notes that the veteran is a combat veteran.  For 
injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection.  See Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the reduced evidentiary burden only applies to the 
question of in-service incurrence, and not to the question of 
a current disability or a nexus to service, both of which 
generally require competent medical evidence. See generally, 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

A May 1966 pre-induction examination and a September 1968 
separation examination note chronic or frequent colds.  A 
November 1967 field medical card reflects a fracture to the 
right ribs after the veteran was struck in the chest with M-
79 round which did not explode.  Private treatment records 
from October 1973 to January 1978 reflect treatment for 
sarcoidosis, recurring pneumonia, pleurisy, and bronchitis.   
The veteran was first diagnosed with sarcoidosis, far 
advanced, in July 1974 by Dr. J.F.L. and Dr. F.W.V.  Private 
treatment records from Alpena General Hospital in May 2000 
reflect a history of sarcoidosis diagnosed by lung biopsy in 
1974.  The veteran had chest pain and dyspnea associated with 
sarcoidosis.  

In various lay statements, the veteran reported being sick 
frequently since service; he noted having colds, chest pain, 
short-windedness, and pneumonia.  The veteran believed that 
his disability was due to Agent Orange or asbestos exposure.  
In a July 2003 statement, he reported that his doctor put him 
on sick leave for 6 months after separation from service and 
on various other occasions due to his lung problems; he 
indicated that these treatment records were lost or 
destroyed.  

The veteran's initial July 1974 diagnosis was described 
sarcoidosis as far advanced, the veteran reported chronic 
colds at induction and separation, and reported sickness and 
lung problems since service.  As such, the Board finds that a 
VA examination is necessary to determine the etiology of the 
veteran's sarcoidosis. 

As noted above, the VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to these issues.   

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, the case is 
REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the etiology his 
sarcoidosis.  The examiner should review 
the claims folder prior to examination 
and should state whether sarcoidosis was 
as likely as not, incurred in or 
aggravated by service.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
J. A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


